Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to triggering a jackpot feature including at least one jackpot feature in response to a triggering event occurring during the non-jackpot feature; select, based on a first random based game outcome, at least one jackpot prize symbol from a jackpot prize reel to be displayed on at least one respective jackpot prize reel display position, wherein the jackpot prize reel includes a plurality of jackpot prize symbols, each jackpot prize symbol indicative of a jackpot prize; populate the at least one selected jackpot prize symbol to a first symbol group; select, based on a second random based game outcome, at least one further jackpot prize symbol from the jackpot prize reel to be displayed on at least one respective jackpot prize reel display position; populate the at least one further selected jackpot prize symbol to a second symbol group; determine whether a line match condition exists based on a comparison of the jackpot prize symbols in at least the first symbol group and the second symbol group; and determine a jackpot prize amount based on the line match condition, classified in g07f17/3267.
II. Claims 16-20, drawn to displaying at least one ghost reel display position for at least one ghost reel, the at least one ghost reel includes at least one trigger symbol and , classified in g07f17/3213.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “triggering a jackpot feature including at least one jackpot feature in response to a triggering event occurring during the non-jackpot feature; select, based on a first random based game outcome, at least one jackpot prize symbol from a jackpot prize reel to be displayed on at least one respective jackpot prize reel display position, wherein the jackpot prize reel includes a plurality of jackpot prize symbols, each jackpot prize symbol indicative of a jackpot prize; populate the at least one selected jackpot prize symbol to a first symbol group; select, based on a second random based game outcome, at least one further jackpot prize symbol from the jackpot prize reel to be displayed on at least one respective jackpot prize reel display position; populate the at least one further selected jackpot prize symbol to a second symbol group; determine whether a line match condition exists based on a comparison of the jackpot prize .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715